Citation Nr: 0309732
Decision Date: 05/22/03	Archive Date: 07/22/03

DOCKET NO. 97-15 157               DATE MAY 22, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for a psychiatric disability.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy from
November 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of April 1998 from the Department of
Veterans Affairs (VA) Regional Office (RO) in Columbia, South
Carolina, which denied service connection for a psychiatric
disability.

This claim was previously before the Board in April 1999, at which
time the Board determined that new and material evidence had been
submitted to reopen the claim for service connection for a
psychiatric disability since the last final decision denying that
claim in May 1979, and remanded the claim to the RO for additional
development of the evidence, to include obtaining all private and
VA records of psychiatric treatment of the claimant not already
associated with the claims folder; to establish whether the
claimant was in receipt of Social Security Administration
disability benefits and, if so, to obtain all medical records
relied upon by that agency in awarding disability benefits to the
claimant; to afford the claimant a VA psychiatric examination by a
qualified examiner who had reviewed her claims folder to ascertain
the correct diagnosis and etiology of any psychiatric disorder
found present, and to express their opinions at to whether the
appellant's psychiatric disability was causally related to military
service.

The case was again before the Board in December 2000, and was
remanded to the RO for additional development of the evidence, to
include obtaining all private and VA records of psychiatric
treatment of the claimant not already associated with the claims
folder; to afford the claimant a VA psychiatric examination by a
qualified examiner who had reviewed her claims folder to ascertain
the correct diagnosis and etiology of any psychiatric disorder
found present, and to express their opinions at to whether the
appellant's psychiatric disability was causally related to military
service. In addition, the Board's remand order of December 2000
required the RO

2 -

to inform the claimant of the notification and assistance
provisions of the Veterans Claims Assistance Act of 2000 (VCAA).

REMAND

The Board has undertaken additional development of the veteran's
claim pursuant to authority granted by 38 C.F.R. 19.9(a)(2) (2002).
However, subsequent to the Board's actions, in Disabled American
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003), the United States Court of Appeals
for the Federal Circuit (Federal Circuit) invalidated 38 C.F.R.
19.9(a)(2) (2002). In light of the Federal Circuit's decision, the
case must be remanded.

Accordingly, the case is remanded for the following actions:

The RO should re-adjudicate the claim taking into account the
entire current record. If the claim remains denied, the RO should
provide the veteran and her representative with a supplemental
statement of the case (SSOC), and provide them with the appropriate
period in which to respond. The case should then be returned to the
Board for further consideration, as appropriate.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5 101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21 - 1, Part IV, directs the ROs

- 3 -

to provide expeditious handling of all cases that have been
remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

G. H. Shufelt 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 4 -



